Exhibit 10.1
AGREEMENT BY AND BETWEEN
Citizens First National Bank
Princeton, IL
and
The Comptroller of the Currency
     Citizens First National Bank, Princeton, IL (“Bank”) and the Comptroller of
the Currency of the United States of America (“Comptroller”) wish to protect the
interests of the depositors, other customers, and shareholders of the Bank, and,
toward that end, wish the Bank to operate safely and soundly and in accordance
with all applicable laws, rules and regulations.
     The Comptroller has found unsafe or unsound banking practices relating to
credit risk management at the Bank.
     In consideration of the above premises, it is agreed, between the Bank, by
and through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.
ARTICLE I
JURISDICTION
     (1) This Agreement shall be construed to be a “written agreement entered
into with the agency” within the meaning of 12 U.S.C. § 1818(b)(1).
     (2) This Agreement shall be construed to be a “written agreement between
such depository institution and such agency” within the meaning of 12 U.S.C. §
1818(e)(1) and 12 U.S.C. § 1818(i)(2).
     (3) This Agreement shall be construed to be a “formal written agreement”
within the meaning of 12 C.F.R. § 5.51(c)(6)(ii). See 12 U.S.C. § 1831i.

 



--------------------------------------------------------------------------------



 



     (4) This Agreement shall be construed to be a “written agreement” within
the meaning of 12 U.S.C. § 1818(u)(1)(A).
     (5) All reports or plans which the Bank or Board has agreed to submit to
the Assistant Deputy Comptroller pursuant to this Agreement shall be forwarded
to the:
Assistant Deputy Comptroller
North Central Illinois and Eastern Iowa Field Office
111 West Washington St., Suite 300
East Peoria, IL 61611
ARTICLE II
ALLOWANCE FOR LOAN AND LEASE LOSSES
     (1) The Board shall review the adequacy of the Bank’s Allowance for Loan
and Lease Losses (“Allowance”) and shall establish a program for the maintenance
of an adequate Allowance. This review and program shall be designed in light of
the comments on maintaining a proper Allowance found in OCC 2006-47, Interagency
Policy Statement on the Allowance for Loan and Lease Losses and shall focus
particular attention on the following factors:

  (a)   results of the Bank’s internal loan review;     (b)   an estimate of
inherent loss exposure on each significant credit;     (c)   loan loss
experience;     (d)   trends of delinquent and nonaccrual loans;     (e)  
concentrations of credit in the Bank;     (f)   present and prospective economic
conditions; and

     (2) The program shall provide for a review of the Allowance by the Board at
least once each calendar quarter. Any deficiency in the Allowance shall be
remedied in the quarter it is discovered, prior to the filing of the
Consolidated Reports of Condition and Income, by additional provisions from
earnings. Written documentation shall be maintained indicating the

-2-



--------------------------------------------------------------------------------



 



factors considered and conclusions reached by the Board in determining the
adequacy of the Allowance.
     (3) A copy of the Board’s program shall be submitted to the Assistant
Deputy Comptroller for review and prior written determination of no supervisory
objection. Upon receiving a determination of no supervisory objection from the
Assistant Deputy Comptroller, the Bank shall implement and adhere to the
program.
ARTICLE III
CRITICIZED ASSETS
     (1) The Bank shall take immediate and continuing action to protect its
interest in those assets criticized in the Report of Examination dated as of
September 30, 2009 (“ROE”), in any subsequent Report of Examination, by internal
or external loan review, or in any list provided to management by the National
Bank Examiners during any examination (“Criticized Assets”).
     (2) Within thirty (30) days, the Board shall adopt individual written
workouts plans designed to eliminate the basis of criticism of Criticized
Assets. The Bank shall thereafter implement and adhere to the workout plans.
Each workout plan shall include, at a minimum:

  (a)   an identification of the expected sources of repayment;     (b)   the
appraised value of supporting collateral and the position of the Bank’s lien on
such collateral where applicable;     (c)   an analysis of current and
satisfactory credit information, including cash flow analysis where loans are to
be repaid from operations; and

-3-



--------------------------------------------------------------------------------



 



  (d)   actions designed to eliminate the basis of criticism of and protect the
Bank’s interest in the assets, including timeframes for implementing and
evaluating the effectiveness of those actions.

     (3) Upon adoption, a copy of the workout plans for Criticized Assets equal
to or exceeding one hundred thousand dollars ($100,000) shall be forwarded to
the Assistant Deputy Comptroller.
     (4) The Board, or a designated committee, shall conduct a review, on at
least a quarterly basis, to determine:

  (a)   the status of each Criticized Asset or criticized portion thereof that
equals or exceeds one hundred thousand dollars ($100,000);     (b)   the Bank’s
adherence to the workout plans adopted pursuant to this Article;     (c)   the
status and effectiveness of the plans; and     (d)   the need to revise the
plans or take alternative action.

     (5) A copy of each review shall be forwarded to the Assistant Deputy
Comptroller on a quarterly basis (in a format similar to Appendix A, attached
hereto).
     (6) The Bank may extend credit, directly or indirectly, including renewals,
extensions or capitalization of accrued interest, to a borrower whose loans or
other extensions of credit are Criticized Assets and whose aggregate loans or
other extensions exceed one hundred thousand dollars ($1,00,000) only if each of
the following conditions is met:

  (a)   the Board or designated committee finds that the extension of additional
credit is necessary to promote the best interests of the Bank and that prior to
renewing, extending or capitalizing any additional credit, a majority of

-4-



--------------------------------------------------------------------------------



 



      the full Board (or designated committee) approves the credit extension and
records, in writing, why such extension is necessary to promote the best
interests of the Bank; and

  (b)   a comparison to the written program adopted pursuant to this Article
shows that the Board’s formal plan to collect or strengthen the Criticized Asset
will not be compromised.

     (7) A copy of the approval of the Board or of the designated committee
shall be maintained in the file of the affected borrower.
ARTICLE IV
LOAN RISK RATING SYSTEM
     (1) Within thirty (30) days, and on an ongoing basis thereafter, the Board
shall ensure that the Bank’s internal ratings of commercial credit relationships
in excess of one hundred thousand dollars ($100,000) (“Covered Relationship”)
are timely, accurate, and consistent with the regulatory credit classification
criteria set forth in Rating Credit Risk, A-RCR, of the Comptroller’s Handbook
and the OCC’s Summary of Key Principles: Construction & Development Lending,
dated April 8, 2008. At a minimum, the Board must ensure, on an ongoing basis,
that with respect to the Bank’s assessment of credit risk of any Covered
Relationship:

  (a)   The primary consideration is the strength of the borrower’s primary
source of repayment (i.e., the probability of default rather than the risk of
loss);

-5-



--------------------------------------------------------------------------------



 



  (b)   The strength of the borrower’s primary source of repayment is determined
through analysis of the borrower’s historical and projected financial
statements, past performance, and future prospects in light of conditions that
have occurred or may occur during the term of the loan;     (c)   Collateral,
non-government guarantees, and other similar credit risk mitigants that affect
potential loss in the event of default (rather than the probability of default)
are taken into consideration only if the primary source of repayment has
weakened and the probability of default has increased;     (d)   Collateral
values reflect a current assessment of value based on actual market conditions
and project status;     (e)   Credit risk ratings are reviewed and updated
whenever relevant new information is received; and     (f)   The credit risk
rating analysis is documented and available for review by the Board and the OCC
upon request.

     (2) Within thirty (30) days, and on an ongoing basis thereafter, the Board
must ensure that any Covered Relationship with a high probability of payment
default or other well-defined weakness is rated no better than Substandard,
regardless of the existence illiquid collateral, non- government guarantees, and
other similar credit risk of loss mitigants. A well-defined weakness in a
Covered Relationship may include, but is not limited to, slow leasing or sales
activity resulting in protracted repayment or default on the loan, changes in
concept or plan due to unfavorable market conditions, materially deteriorated
market conditions, delinquent taxes, or the inability to obtain necessary zoning
or permits.

-6-



--------------------------------------------------------------------------------



 



     (3) Within thirty (30) days, the Board must revise its credit risk rating
management information system to include a summary of loan portfolio data
highlighting trends in, and condition of, the quality of loans rated Pass.
     (4) Upon adoption, a copy of the program shall be forwarded to the
Assistant Deputy Comptroller for review and determination of no supervisory
objection.
ARTICLE V
CLOSING
     (1) Although the Board has agreed to submit certain programs and reports to
the Assistant Deputy Comptroller for review or prior written determination of no
supervisory objection, the Board has the ultimate responsibility for proper and
sound management of the Bank.
     (2) It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him/her by the several laws of the United States of America to undertake any
action affecting the Bank, nothing in this Agreement shall in any way inhibit,
estop, bar, or otherwise prevent the Comptroller from so doing.
     (3) Any time limitations imposed by this Agreement shall begin to run from
the effective date of this Agreement. Such time requirements may be extended in
writing by the Assistant Deputy Comptroller for good cause upon written
application by the Board.
     (4) The provisions of this Agreement shall be effective upon execution by
the parties hereto and its provisions shall continue in full force and effect
unless or until such provisions are amended in writing by mutual consent of the
parties to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.

-7-



--------------------------------------------------------------------------------



 



     (5) In each instance in this Agreement in which the Board is required to
ensure adherence to, and undertake to perform certain obligations of the Bank,
it is intended to mean that the Board shall:

  (a)   authorize and adopt such actions on behalf of the Bank as may be
necessary for the Bank to perform its obligations and undertakings under the
terms of this Agreement;     (b)   require the timely reporting by Bank
management of such actions directed by the Board to be taken under the terms of
this Agreement;     (c)   follow-up on any non-compliance with such actions in a
timely and appropriate manner; and     (d)   require corrective action be taken
in a timely manner of any non-compliance with such actions.

     (6) This Agreement is intended to be, and shall be construed to be, a
supervisory “written agreement entered into with the agency” as contemplated by
12 U.S.C. § 1818(b)(l), and expressly does not form, and may not be construed to
form, a contract binding on the Comptroller or the United States.
Notwithstanding the absence of mutuality of obligation, or of consideration, or
of a contract, the Comptroller may enforce any of the commitments or obligations
herein undertaken by the Bank under his supervisory powers, including 12 U.S.C.
§ 1818(b)(1), and not as a matter of contract law. The Bank expressly
acknowledges that neither the Bank nor the Comptroller has any intention to
enter into a contract. The Bank also expressly acknowledges that no officer or
employee of the Office of the Comptroller of the Currency has statutory or other
authority to bind the United States, the U.S. Treasury Department, the
Comptroller, or any other federal bank regulatory agency or entity, or any
officer or employee of

-8-



--------------------------------------------------------------------------------



 



any of those entities to a contract affecting the Comptroller’s exercise of his
supervisory responsibilities. The terms of this Agreement, including this
paragraph, are not subject to amendment or modification by any extraneous
expression, prior agreements or prior arrangements between the parties, whether
oral or written.
     IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.

     
/s/ Gary L. Baranowski
  March 15, 2010
 
   
Gary L. Baranowski
  Date
Assistant Deputy Comptroller
   
North Central Illinois and Eastern Iowa Field Office
   

-9-



--------------------------------------------------------------------------------



 



     IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board
of Directors of the Board, have hereunto set their hands on behalf of the Bank.

     
/s/ Daryl Becker
  March 15, 2010
 
   
Daryl Becker
  Date
 
   
/s/ Gretta Bieber
  March 15, 2010
 
   
Gretta Bieber
  Date
 
   
/s/ Gary Bruce
  March 15, 2010
 
   
Gary Bruce
  Date
 
   
/s/ Sharon Covert
  March 15, 2010
 
   
Sharon Covert
  Date
 
   
/s/ Donald E. Grubb
  March 15, 2010
 
   
Donald E. Grubb
  Date
 
   
/s/ Thomas Ogaard
  March 15, 2010
 
   
Thomas Ogaard
  Date
 
   
/s/ Ervin I. Pietsch
  March 15, 2010
 
   
Ervin I. Pietsch
  Date
 
   
/s/ Stephen W. Samet
  March 15, 2010
 
   
Stephen W. Samet
  Date
 
   
/s/ Craig O. Wesner
  March 15, 2010
 
   
Craig O. Wesner
  Date
 
   
 
   
 
  Date

-10-



--------------------------------------------------------------------------------



 



APPENDIX
Citizens First National Bank
Princeton, IL
CRITICIZED ASSET REPORT AS OF: ________________________________________


 
BORROWER(S):
ASSET BALANCE(S) AND OCC RATING (SM, SUBSTANDARD, DOUBTFUL OR LOSS):
$                                                               
                   CRITICISM
                                                       
AMOUNT CHARGED OFF TO DATE
                                                                          
FUTURE POTENTIAL CHARGE-OFF                                         
                                        


 
PRESENT STATUS (Fully explain any increase in outstanding balance; include past
due status, nonperforming, significant progress or deterioration, etc.):


 
FINANCIAL AND/OR COLLATERAL SUPPORT (include brief summary of most current
financial information, appraised value of collateral and/or estimated value and
date thereof, bank’s lien position and amount of available equity, if any,
guarantor(s) info, etc.):


 
PROPOSED ACTIONS TO ELIMINATE ASSET CRITICISM(S) AND TIME FRAME FOR COMPLETION:


 
IDENTIFIED SOURCE OF REPAYMENT AND DEFINED REPAYMENT PROGRAM (repayment program
should coincide with source of repayment):


 
Use this form for reporting each criticized asset that exceeds one hundred
thousand dollars ($100,000) and retain the original in the credit file for
review by the examiners. Submit your reports quarterly until notified otherwise,
in writing, by the Assistant Deputy Comptroller.

